PER CURIAM:
Dwayne Ferguson appeals the district court order denying his Fed.R.Crim.P. 33 motion for a new tidal. We have reviewed the record and find no reversible error.
Ferguson filed his motion for a new trial over four years after the jury returned its guilty verdict and more than three years after the judgment of conviction was entered. A motion for a new trial based on newly discovered evidence must be filed within three years after the finding of guilt. Ferguson exceeded the time limit provided by Fed.R.Crim.P. 33. Therefore, the district court properly denied the motion.
Accordingly, we affirm for the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.